Title: To George Washington from Nathanael Greene, 11 July 1782
From: Greene, Nathanael
To: Washington, George


                  
                     
                     Sir,Head Quarters S. Carolina Ashley river 11th July 1782
                  
                  My letter of the 7th Ulto covering the returns of the army, I hope has been safely delivered.  Since which I have been duly honoured with your Excellencys favours of the 23d of April and 22d of May.
                  The troops have been so badly cloathed and the season is so very hot that many of the soldiery have been seized with fevers which render them unfit for service although it has by no means proved mortal.  I have procured with the aid of the executive of this State materials for a check shirt a pair of overalls and a Coatee for each of them, which will alleviate their distress untill the supplies from Philadelphia arrive.
                  On the seventh Instant I changed the position of the army in hopes of finding one more healthy.  I have taken post on the south side of Ashley river seven miles below Bacon’s bridge and fifteen from Charles Town.  The ground is high and dry, the water is good and it has the appearance of the most healthy place this country affords.
                  We have been daily in expectation of hearing of the evacuation of Savannah.  It is an event which I believe has been determined on for some time past.  The people of this country have their expectations raised and are sanguine in their hopes that Charles Town will be speedily abandoned.  There are some preparations on which their opinions are founded, but I must confess they seem to be rather contracting their works than abandoning the place.
                  The situation of their troops at the Quarter house they find so very unhealthy, that they will be under the necessity of leaving it.  They have advanced their works one mile on the neck to which they will retire.
                  The enemy are so well informed of the want of energy and exertion in the States that I am apprehensive they will withdraw part of their troops, leaving a small garrison to be held in constant readiness to evacuate whenever they find a combined attack meditated against them.
                  Mrs Greene joins me in returning the most sincere thanks for yours and Mrs Washington’s attention, and we beg you will accept our best wishes for your happiness.  I have the honor to be With the most perfect esteem and respect Your Excellency’s Most Obedient and very Humble Servt.
                  
                     Nath. Greene
                  
                  
                     P.S.  The copy of a letter from Genl Wayne and the returns of the army will accompany this letter.
                  
                  
                  
               